DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 1-66 are canceled.
Claims 69-82 are hereby rejoined as being dependent on the allowable product, pursuant to MPEP § 821.04(a). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claim Rejections - 35 USC § 103
The rejection of claims 67, 68, 83, and 84 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinez et al. (US 2004/0265230 A1, published December 30, 2004, filed January 6, 2004, priority January 6, 2003), made in the Office Action mailed on February 10, 2021 is withdrawn in view of the Declaration received with the amendment received on June 14, 2021.
Claim Rejections - 35 USC § 112- New Grounds, Necessitated by Rejoinder
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 69 is indefinite because it is unclear whether the at least three oligonucleotides in the kit claimed in parent claim 67 are being employed in steps (b) and (c).  The indefiniteness arises because claim 69 recites that the kit is employed in is used.  As the kit comprises any additional reagents, such as buffer, it becomes indefinite what is actually being used in steps (b) and (c) of claim 69.  Note that rejoinder under in re Ochiai is only effective when the withdrawn processes “include the limitations of the product claims” and must be “commensurate in scope with the allowed product claim” and that failure to do so would result in the loss of rejoinder rights.  The rejoinder as discussed above is based on the assumption that the present claim employs all of the at least three oligonucleotides in steps (b) and (c).
	Claim 69 is also indefinite because the claim refers to the use of the kit of claim 67, but actively recites the at least three oligonucleotides of the parent claim without the requirement of at least one label (which is required in the kit of claim 67).  Therefore, it is unclear whether the at least one oligonucleotide of the at least three oligonucleotides recited in claim 69 comprises at least one label.
	Claim 76 is also indefinite for the same reasons as claim 69.
	Claims 70-75 are indefinite by way of their dependency on claim 69.
	Claims 77-82 are indefinite by way of their dependency on claim 76.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 76-82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the claimed invention is directed to abstract idea without significantly more. The claims recites a mental determination of a data of MYBL2 expression data and process of the comparing the data against a reference data, which can be processed by mental process. This judicial exception is not integrated into a practical application because the additional elements of data interpretation is generically recited in such a fashion which can be performed mentally. 
The steps recited in independent claim 76 are analyzed in the order recited: 
A - Determining the expression level of an MYBL2 RNA transcript in a tissue sample:
The step recites that a determination of MYBL2 RNA transcript level is made.  However, this determination of MYBL2 RNA transcript level embraces a practitioner reading the data of the MYBL2 expression level in an assay.  While the step recites that the transcript level is measured by use of a kit comprising primers of recited SEQ ID Numbers, the step does not actively recite any assay being performed but refers to how the data was produced1.  Therefore, this step amounts to a practitioner reading data from an assay, which is considered a mental step.
B – Normalization of expression level of MYBL2 transcript:

C – Prediction of the likelihood of long-term survival without recurrence of breast cancer:
	This step of prediction embraces a mental conclusion made by the practitioner based on the above mental comparison step of (b).
The Analysis:
	Based on the above claim construction, the following analysis is provided based on the updated 2019 revised patent subject matter eligibility guidance (herein, “PEG”).
Step 1: Claims are drawn to a statutory class:
	Based on analysis of the claims according to step 1 of the PEG, the claims satisfy the requirement for being drawn to a process.
Step 2A, prong-1: Claims recite an abstract idea:
	As already discussed above, all of the steps recited by claim 76 embraces an abstract idea of mental processes encompassing concepts performed in the human mind, including an observation, evaluation, judgment, or opinion.
	
Step 2A, prong-2: Claims recite additional elements but does not integrate:
The dependent claims 78, 79, 81, and 82 recite additional elements of the process by which the data is obtained in step (a) of claim 76, thus further limit the quality of the data, but as discussed above, does not actively require that these steps are performed as part of the method and therefore, the claims continue to embrace mental observation of data points.
	There are additional elements recited in claims 80 in the form of providing a report of the determination, but such additional element falls under methods of organizing human activity (i.e., interactions between people) and providing an extrasolution activity, which is not integrating the abstract idea into a practical application.
Step 2B: Additional elements are not deemed significantly more:
	The additional element recited in claim 80 is not deemed significantly more as reporting a finding of an analysis to a subject is routine and conventional performed in the artisans of relevant field of prognosis/diagnosis.
	Therefore, the claims fail to satisfy the patent eligibility requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 69-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,569,345 (herein, “the ‘345 patent”); or claims 1-16 of U.S. Patent No. 8,034,565 (herein, “the 565 patent”); or claims 1-15 of U.S. Patent No. 8,206,919 (herein, “the 919 patent”) in view of GenBank Accession No. NM_002466.1 (publicly available December 2001) and Chan et al. (J. Radiat. Research 2001, vol. 42, pages 371-385).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Regarding instant claims 69 and 76, claims of the ‘345 patent claims a method of predicting the likelihood of long-term survival without recurrence of breast cancer for patient, wherein the method assays for the level of MYBL2 RNA transcript level (see claim 1(a)), normalization of the measured level (see claim 1(b)), and determination of the likelihood of long-term survival of breast cancer without recurrence based on the normalized MYBL2 level (claim 1(c), claim 5).

With regard to instant claims 73 and 78, the sample is fixed, wax-embedded breast cancer tissue (claim 3).
With regard to instant claims 74 and 79, the breast cancer is invasive breast carcinoma (see claim 2).
With regard to instant claims 75 and 82, the breast cancer is ER-positive (see claim 5).
Claims of the ‘345 patent do not explicitly recite how the RNA level of MYBL2 is measured, nor the primers of SEQ ID Numbers 339-341.
Claims of the ‘345 patent do not recite that the MYBL2 is increased (claims 
Claims of the ‘345 patent, therefore, do not recite that the expression level is expressed in cycle threshold number (Ct) (claim 71).
Claims of the ‘345 patent do not recite the number of reference breast cancer samples in the reference (claims 72 and 81).
GenBank Accession No. NM_002466.1 evidences the public availability of the mRNA sequence of MYBL2 before the effective filing date of the instant application, wherein all of the oligonucleotides of SEQ ID Numbers 339-341 are entirely found therein (see below):
NM_002466.1     599  GCCGAGATCGCCAAGATG  616
                     ||||||||||||||||||
SEQ ID NO: 339  1    GCCGAGATCGCCAAGATG  18

NM_002466.1     646  GAATCACTGGAACTCTACCATCAAAAG  672
                     |||||||||||||||||||||||||||
SEQ ID NO: 340  27   GAATCACTGGAACTCTACCATCAAAAG  1

NM_002466.1     618  TGCCAGGGAGGACAGACAATGCTG  641
                     ||||||||||||||||||||||||
SEQ ID NO: 341  24   TGCCAGGGAGGACAGACAATGCTG  1

Chan et al. disclose a method of performing RT-PCR from a sample comprising mRNA, wherein the process involves the use of reverse transcription and PCR reactions involving a normalization target, GAPDH:
“Reverse-transcription coupled with a polymerase chain reaction was performed … primers for the housekeeping gene GAPDH were … Total RNA … was added … Reverse transcription was performed … while PCR was performed …”  (page 374, bottom paragraph)

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the claims of the ‘345 patent with the knowledge of the sequence of MYBL2 and Chan et al., thereby arriving at the invention as claimed for the following reasons.
While the claims of the ’345 patent did not explicitly claim the process of RT-PCR or oligonucleotides of SEQ ID NO: 339-341, the ‘345 explicitly claimed a method of providing prognosis of recurrence-free, long-term survival of a subject from breast-cancer based on the normalized RNA expression level of MYBL2 and providing a report.  

With regard to the number of samples from which to derive the reference expression level, it is a well-known practice in the art of disease diagnosis to employ higher number of samples to identify a statistically significant trend and therefore, considered obvious.
With regard to the obviousness based on claims 1-16 of U.S. Patent No. 8,034,565 (herein, “the 565 patent”); or claims 1-15 of U.S. Patent No. 8,206,919, the reasons are analogous to the above and therefore, also obvious.
Conclusion
	Claims 67, 68, 83, and 84 are allowed.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 2, 2021
/YJK/
	

  			
	
	
	
	
	









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The interpretation is consistent when viewed against claim 69 which contains separate active steps of reverse transcription and amplification steps.